appellate jurisdiction in cases arising in the justice's court"). Accordingly,
                we lack jurisdiction over this appeal, and we therefore
                            ORDER this appeal DISMISSED.'




                                                    Parraguirre




                                                                                     J.




                cc: Hon. Carolyn Ellsworth, District Judge
                     Thomas Gaule
                     Steven Marzullo
                     Eighth District Court Clerk




                       "In light of our ruling we deny as moot appellant's motions for a
                stay, filed May 8 and 14, 2015.


SUPREME COURT
        OF
     NEVADA

                                                      2
(0) L947A